Citation Nr: 1132906	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1969 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss with an initial evaluation of 40 percent, effective September 19, 2006.  A July 2010 rating decision granted an increased evaluation of 50 percent for bilateral hearing loss, effective September 19, 2006.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has jurisdiction to consider the appellant's claim.  

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was seen for VA audiological evaluations in January 2007 and December 2009.  The January 2007 VA examiner noted that the appellant's speech recognition scores were too unreliable to score.  The VA examiner stated that the appellant could not participate effectively in speech discrimination testing with sufficient reliability to report scores.  The December 2009 VA examiner also noted that the appellant's speech recognition scores were unreliable.  The examiner stated that the speech recognition scores were not considered sufficiently reliable enough for reporting and for use for rating purposes.  He stated that pure tone levels alone are considered the best estimate of organic hearing loss.  

The Board notes that the appellant's hearing impairment may be rated based only on pure tone threshold average using 38 C.F.R. § 4.85, Table VIa.  Pursuant to 38 C.F.R. § 4.85(c), Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  However, it is unclear why the appellant's speech recognition scores were unreliable.  The January 2007 and December 2009 VA examiners did not provide explanations for their conclusions that the appellant's speech discrimination scores were unreliable.  Additionally, the VA examiners did not specifically certify that the use of the speech discrimination test was not appropriate.  At the May 2011 Board hearing, the appellant stated that he tried his hardest at the speech recognition test in the December 2009 VA examination.  (See May 2011 Board Hearing Transcript (Tr.) at p. 15)  The appellant's representative requested that another VA examination be provided if the appellant's speech discrimination test scores were considered unreliable.  (Tr. at p. 19)  Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The December 2009 VA examiner did not describe the functional effects caused by a hearing disability.  The January 2007 VA examiner only noted that the appellant's chief complaint was hearing and understanding conversational level speech.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiners did not provide a rationale for their conclusions that the speech discrimination scores were unreliable, and failed to fully describe the functional effects caused by a hearing disability, the Board finds that a new VA examination is necessary.

Additionally, in his hearing testimony, the appellant indicated that his service-connected bilateral hearing loss disability has interfered with his employment.  The appellant stated that he worked part-time as a self-employed handyman.  (Tr. at p. 6, 9)  He indicated that he would like to do things that involve other people, including flying, but he cannot because of his hearing disability.  (Tr. at p. 9)  An April 2008 Social Security Administration case analysis reflects that the appellant ceased to engage in substantial gainful activity in January 2002.  The appellant was granted entitlement to Social Security disability benefits based on deafness from January 2002.  A January 2009 statement of the case advised the appellant of the provisions of 38 C.F.R. § 3.321(b)(1), which pertain to extraschedular evaluations.  However, there is no evidence that the RO considered whether the appellant's case should be forwarded to the Director of the Compensation and Pension Service for extraschedular consideration in the February 2007 rating decision, January 2009 statement of the case, January 2010 supplemental statement of the case, July 2010 rating decision, or July 2010 supplemental statement of the case.  As the appellant's service-connected bilateral hearing loss disability appears to have affected his employment, the agency of original jurisdiction (AOJ) should consider whether a referral for extraschedular rating is warranted.  

Finally, if the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability (TDIU), to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Although the appellant testified that he is currently working as a self-employed handyman, he noted that he works part-time.  (Tr. at p. 9)  He also stated that he would like to work more, but is unable to because of his hearing disability.  The appellant's employment may constitute marginal employment.  Thus, the Board finds that the appellant's statements raise  the issue of whether he is entitled to TDIU as a result of his service-connected bilateral hearing loss.  As the AOJ has not yet considered whether the appellant is entitled to TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet.App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Schedule the appellant for a VA examination to determine the current state of his bilateral hearing loss.

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

If the VA examiner finds that the use of the speech discrimination test is not appropriate, the examiner must provide a rationale for the conclusion and certify that the use of the speech discrimination test is not appropriate.   

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The examiner should provide an opinion concerning the impact of the bilateral hearing loss disability on the appellant's ability to work.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to an evaluation in excess of 50 percent for bilateral hearing loss, to include consideration of whether referral of the claim for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted, and entitlement to TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


